DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
	Claims 21, 24, 25, 28, 31, 32, 35, 38, and 39 have been amended and claims 1-20 were previously cancelled.
	Claims 21-40 remain pending.


Claim Objections
2.	Applicant’s amendment to claim 25 in response to the previously raised claim objection has been considered and obviates previous objection, as such the objection is hereby withdrawn.

Claim Rejections - 35 USC § 112
3.	Applicant’s amendments to claims 24, 31, and 38, and remarks regarding claim 28 in response to the previously raised rejections of claims 24, 25, 28-34, 38 and 39 under 35 U.S.C. 112, second paragraph, have been considered and obviate previous objection, as such the rejections are hereby withdrawn. 

Double Patenting
4.	The Terminal Disclaimer filed on 06/01/2022 has been considered and obviates the previously raised double patenting rejection in view of US 10,897,369, as such the rejection is hereby withdrawn.


Response to Arguments

5.	Applicant’s arguments regarding the previously relied upon Praino and Wassingbo references failing to teach the limitations of independent claims 21, 28 and 35 have been fully considered, but are only partially persuasive.
	Specifically, Applicant first submits that Praino fails to teach “real-time selecting information from the first subject domain of interest” because there is no specific teaching in Praino identified as corresponding to information that is being selected and how this information is being selected from the first subject domain of interest. Although suggestions were discussed during the interview on 05/17/2022, it is first noted that the claim language similarly does not include any specific features or process for how the claimed first subject domain of interest is identified or how the claimed word from the first subject domain of interest is selected. In Praino, the questions, comments and other feedback received from the participants in real-time expressly identify a subject domain of interest to a participant, and it is therefore submitted that these teachings are unambiguously within the scope of real-time identifying a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants. 
	Applicant then submits that the analysis of this feedback in Praino also corresponds to the claimed “real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants”, and that the selective transmission of Praino is not selecting a word from the first subject domain of interest after the real-time identifying, as currently claimed. In response, it is noted that Praino teaches audience questions and comments are provided to, or identified by, administrator computer 80, where they are reviewed, selected, and edited to be forwarded to the presenter (see [0035], [0050]). Paragraph [0056] describes this analysis as including removing duplicate questions and/or rephrasing confusing questions, and it is this analysis for selectively determining the edited questions and comments to forward to the presenter, and which occurs after the questions and comments and have identified, which most closely correlates with selection of a word from the first subject domain of interest given that, as described by Applicant, it is selecting something (i.e., a word/edit/rephrase) from a greater something (i.e., a first subject domain of interest/question/comment). Further examining the Praino references, these identified and selected questions and comments are made up of words, and are therefore within the scope of the claimed word. For this reason, it is submitted that Praino does, in fact, teach a word selected by real-time selecting, however it is acknowledged that, in Praino, this selection is performed by a moderator on an administrative manager user interface which is distinct from the computer-implemented selecting of the claims. It is therefore the newly cited Moore reference which is relied upon for teaching “real-time selecting, after the first subject domain of interest has been real-time identified, a word from the first subject domain of interest”. Similarly to both Praino and the claimed invention, as cited below, in Moore something other than an entire identified analysis result, or domain of interest, is selected and forwarded.
	Lastly, Applicant argues that Praino does not teach “the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session” because the “questions and comments” were presented on the client devices as they were generated, and Applicant submits that only the cited “analysis” would meet the limitations of the claims but asserts that the “analysis” does not correspond to the limitations at issue since it is not selected by the real-time selecting. In response, given the newly provided interpretation of how the teachings of Praino correspond to the claim language, it is submitted that the editing and rephrasing of the questions and comments during the analysis performed in Praino result in the feedback correlating with the claimed word, which is only forwarded and displayed to the presenter. In other words, similarly to the claimed invention, the Praino reference teaches, during an electronic communication session with a plurality of non-presenting participants, real-time identifying a first subject domain of interest to a non-presenting participant, forwarding a word selected from the first subject domain of interest only to the presenting participant, wherein the selected word is only displayed on the communication device of the presenting participant in order to provide the presenting participant with feedback information used to help keep the non-presenting participants engaged. The newly cited Moore reference teaches first subject domain of interest and the selecting of the word from the first subject domain of interest are performed based on information retrieved from interest sources associated with the plurality of non-presenting participants. This would be an obvious combination in order to expand the sources for retrieving participant interest information and to utilize more complete and comprehensive interest information regarding each conference or presentation participant.
	It is therefore submitted that the combination of these references teach each and every limitation of the claimed invention, and the rejection is therefore maintained.
	


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

6.	Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Praino et al. (US 2007/0282948) in view of Moore et al. (US 8,594,292).

Regarding claim 21, Praino teaches a computer-implemented method within a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running an independent instance of client computer software 500, [0031]), comprising: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time selecting, after a first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation and have each of the participants’ social network information sources scanned, parsed and shared, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A); and 
the real-time selecting includes a guidance system that queries one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 22, Praino teaches the method of claim 21, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  
	
Regarding claim 23, Praino does not explicitly disclose the method of claim 22, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 24, Praino teaches the method of claim 22, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 25, Praino does not explicitly disclose the method of claim 24, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 26, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  

Regarding claim 27, Praino teaches the method of claim 21, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 28, Praino teaches a computer hardware system including a collaboration system for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant and a plurality of non-presenting participants, comprising: 
a hardware processor programmed to initiate the following executable operations: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time selecting, after a first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation and have each of the participants’ social network information sources scanned, parsed and shared, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A); and 
the real-time selecting includes a guidance system that queries one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 29, Praino teaches the system of claim 28, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 30, Praino does not explicitly disclose the system of claim 29, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 31, Praino teaches the system of claim 29, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 32, Praino does not explicitly disclose the system of claim 31, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 33, Praino teaches the system of claim 28, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  

Regarding claim 34, Praino teaches the system of claim 28, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), and 
3the first subject domain of interest is selected for the real-time selecting based upon the first subject domain of interest matching the current subject domain (If there is an average high interest level but low understanding level, the presenter may wish to spend more time on a particular slide or topic, [0053]).  

Regarding claim 35, Praino teaches a computer program product, comprising: 
a computer hardware storage device having stored therein program code for providing suggested words to a presenting participant during a concurrent electronic communication session between the presenting participant (a presenter computer or workstation 40 running presenter computer software 600, [0031]) and a plurality of non-presenting participants (a number of client computers or workstations 60, 62, 64, 66, 68, each running on independent instance of client computer software 500, [0031]), 
the program code, which when executed by a computer hardware system including a collaboration system, causes the computer hardware system to perform: 
real-time identifying, during the electronic communication session, a first subject domain of interest to a non-presenting participant of the plurality of non-presenting participants (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]); and
forwarding, only to a communication device of the presenting participant and during the electronic communication session, a word selected by real-time selecting (a moderator selects, edits and forwards questions and comments to the presenter computer 40, [0035]; The administrative manager edits and selects which questions and comments are to be forwarded to the presenter computer 40 for display at the presenter interface 42, [0050]; the administrative manager may wish to rephrase confusing questions before they are forwarded to the presenter, [0056]; When the administrator clicks the “Forward” button 320 (FIG. 5), decision rhombus 712 causes the software code in action box 713 to be executed, which effects the transfer of the edited text from text box 318 of administrator computer 80 to text box 220 of presenter computer 40, [0077]), wherein 
the collaboration system causes the word to be only displayed on the communication device of the presenting participant during the electronic communication session (for display at presenter user interface 42 so that the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0035]; scrollable text window 436 is preferably provided to display the questions and comments for the slide displayed in window 422 that were forwarded to the presenter by the administrative manager, [0066]). 
However, Praino does not explicitly disclose real-time selecting, after the first subject domain of interest has been real-time identified, the word from the first subject domain of interest or that the real-time selecting includes a guidance system that queries one or more interest sources associated with the plurality of non-presenting participants.  
Moore teaches real-time selecting, after a first subject domain of interest has been real-time identified (filters to search for such information of interest “ACME” corporation and have each of the participants’ social network information sources scanned, parsed and shared, column 4 lines 29-33; 5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 65-67), a word from the first subject domain of interest (filtering may be performed at the user profile server 130 as part of the conference call application, column 4 lines 9-11; The shared interest information between the two or more conference call participants during the scheduled conference call may be displayed to include indicia on the graphical user interface (GUI) application of the scheduled conference call to indicate a trend, column 6 lines 61-65; i.e., NY GIANTS see FIG. 3A); and 
the real-time selecting includes a guidance system that queries one or more interest sources associated with a plurality of non-presenting participants (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to access interest information from various social networking sites during a conference in the system/method of Praino as suggested by Moore in order to determine personal information and common interests among participants and provide this additional information to a presenter. One would be motivated to combine these teachings so that the presenter can use this user defined interest information to enhance user engagement by engaging in topics of interest to the users, thereby better keeping their attention and providing a more satisfying experience.

Regarding claim 36, Praino teaches the computer program product of claim 35, wherein 
the first subject domain of interest is identified based upon a plurality of the non-presenting participants indicating interest in the first subject domain of interest (application server computer 20 receives questions, comments and other feedback or requests entered by the audience members at the client computers 60, 62, 64, 66, 68, [0035]; audience feedback pertaining to levels of understanding and interest are statistically analyzed by application server computer 20, [0035]).  

Regarding claim 37, Praino does not explicitly disclose the computer program product of claim 36, wherein the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest.  
	Moore teaches wherein 
the first subject domain of interest is identified based upon a largest number of the non- presenting participants indicating the interest in the first subject domain of interest (Here, 5 out of 6 or 83% of the participants had a designated favorite national football league (NFL) team, column 6 lines 4-6).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to utilize feedback regarding how many participants are interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because it would steer the content of a conversation or presentation to appeal to the largest number of people possible.

Regarding claim 38, Praino teaches the computer program product of claim 36, wherein 
the first subject domain of interest is later identified during the electronic communication session after not being previously-identified during the electronic communication session (the presenter or lecturer can see and address the questions or comments as they appear during the presentation, [0016]).  

Regarding claim 39, Praino does not explicitly disclose the computer program product of claim 38, wherein a plurality of both the real-time selecting and the forwarding are performed by the guidance system during the electronic communication session.  
	Moore teaches wherein 
	wherein a plurality of both the real-time selecting and forwarding are performed by the guidance system during an electronic communication session (The APIs of each of the various social networking sites may be accessed by the system 400 to manage user memberships and their corresponding relationships with the conference call application, column 6 lines 50-54; sharing user profile information with a graphical user interface (GIU) application of the scheduled conference call, column 7 lines 48-52).  
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to share user information accessed from their social media in the system/method of Praino as suggested by Moore in order to obtain, from social media sources, enhanced, user defined information relevant to each particular user. One would have been motivated to combine these teachings because specific, user defined information can be used to engage with and keep the attention of the user, thereby creating a more satisfying experience.

Regarding claim 40, Praino teaches the computer program product of claim 35, wherein 
a current subject domain of the electronic communication session is determined (a particular slide or topic, [0053]), 
the non-presenting participants having an interest in the current subject domain of the electronic communication session is identified (If there is an average high interest level but low understanding level, [0053]), and 
the first subject domain of interest is selected for real-time selecting based upon the non-presenting participants indicating interest in the first subject domain of interest (the presenter may wish to spend more time on a particular slide or topic, [0053]).  
However, Praino does not explicitly disclose identifying a subset of the non-presenting participants having an interest or that the first subject domain of interest is selected for real-time selecting based upon a largest number of the subset of the non-presenting participants.
Moore teaches a subset of non-presenting participants having an interest in a subject domain is identified (5 out of 6 participants (all except participant #2) had a designated NFL favorite team, column 5 lines 64-67 – column 6 line 1-6), and 
the first subject domain of interest is selected for the real-time selecting based upon a largest number of the subset of the non-presenting participants indicating interest in the first subject domain of interest (The heat map presented in the window portion 312C illustrates a larger ball or circle to represent the NY Giants than the other two teams, making it a clear choice for a topic discussion, column 6 lines 15-23).
It would have been obvious to one of ordinary skill in the art at the time of the claimed invention to identify groups of participants interested in a particular topic in the system/method of Praino as suggested by Moore in order to keep a maximum number of people engaged. One would be motivated to combine these teachings because providing this information to a presenter would allow the presenter to steer the content of a presentation to appeal to the largest number of people possible.  


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Maislos et al.		US 2008/0240379 – monitoring a multi-party conversation to select information to retrieve and present to at least one conversation participant.

Wu et al.		US 2008/0275701 – identifying at least one topic of a conversation and performing a search for information related to the topic.

Vaananen		US 2011/0274260 – searching social media and automatically displaying information related to a telephone call.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADHU WOOLCOCK whose telephone number is (571)270-3629. The examiner can normally be reached Tuesday, Thursday 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MADHU WOOLCOCK
Examiner
Art Unit 2451



/MADHU WOOLCOCK/Primary Examiner, Art Unit 2451